Susan T. Heath v. Commissioner.Heath v. CommissionerDocket No. 1253.United States Tax Court1944 Tax Ct. Memo LEXIS 339; 3 T.C.M. (CCH) 212; T.C.M. (RIA) 44064; March 1, 1944*339  John E. McClure, Esq., and E. L. Updike, Esq., 920 Southern Bldg., Washington, D.C., for the petitioner. L. W. Creason, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: This proceeding involves a deficiency in income tax for the year 1939 determined by respondent in the amount of $30,837.04, all of which is in issue. In addition, an overpayment is claimed in the amount of $2,523.35. Petitioner, a former resident of Baltimore, Maryland, filed her return for the year in question with the collector for the district of Maryland. All of the facts are stipulated and are hereby found accordingly. Petitioner concedes that this proceeding is identical in principle with George C. Woodruff 46 B.T.A. 727">46 B.T.A. 727, affirmed (C.C.A., 5th Cir.), 131 F.2d 429">131 F.2d 429, in which the deficiency was sustained. On the authority thereof. Decision will be entered for the respondent.